Crouch, J.:
The judgment and order appealed from should be affirmed, with costs, as to the defendant Keystone Warehouse Company, and reversed on the law and a new trial granted, with costs to abide the event, as to the defendant Marshlow Corporation, upon the authority of Jameson v. Keystone Warehouse Co. (210 App. Div. 212), decided herewith.
All concur, except Davis, J., who dissents only as to the reversal of the judgment as to the Marshlow Corporation and votes for affirmance as to both defendants.
Judgment and order affirmed, with costs, as to the defendant Keystone Warehouse Company. Judgment and order reversed on the law as to the defendant Marshlow Corporation and a new trial is granted as to said defendant, with costs to it to abide the event.